Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 11-13 and 16-21 are pending, claim 11 is amended, and claims 1-10 and 14-15 are cancelled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 does not further define claim 1, as claim 1 already includes the conical region the valve is placed against.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shibata (U.S. 6,935,578).
With respect to claim 11, Shibata discloses a fuel injector for a direct injection of fuel into a combustion chamber (figure 2), for a fuel injection system of an internal combustion engine (abstract, see figure 2), comprising: an excitable actuator (figure 1, above #4) configured to actuate a valve closure element (13), the valve closure element forming a sealing seat together with a valve seat surface (surface at 31) formed on a valve seat body (body of 15); at least one injection orifice downstream from the valve seat surface (17); wherein the valve closure element is spherical and is part of a valve needle (needle 4) which is axially movable along a valve longitudinal axis (axis shown in figure 2), the valve closure element being fixedly connected to a pin-shaped solid valve needle shaft (see figure 2), wherein a contact region of the valve needle shaft and the valve closure element lies radially outside the valve longitudinal axis and surrounds the valve longitudinal axis in the form of a ring (as seen in figure 2, where 4 contacts 13), wherein a lower end face of the valve needle shaft facing the valve closure element has a blind bore (blind bore seen in figure 2 above 13 and within the bottom of 4) which is used as a centering bore (figure 2), wherein the blind bore terminates in a truncated cone region in a direction of the valve closure element (figure 2) against which the spherical valve closure element is placed (being the noted contact about 13 where it is against), wherein the contact of the valve closure element at the valve needle shaft is provided in a linear and annular form at the truncated cone region (seen in figure 2, the truncated cone region being the conical area 13 is noted fixed against with its contact to 4), wherein the blind bore has a constant diameter (figure 2) along its length in the direction of the valve closure element and up to its contact with the valve closure element (as seen in figure 2, as the bottom of the noted constant diameter portion of the bore is in contact with the valve element, being the inner most edge of the conical region as well).  
With respect to claim 12, Shibata discloses wherein the valve closure member element has an at least substantial linear contact at the valve needle shaft (as seen in figure 2, the linear contact being the line in which the sphere meets 4 along any of the shown set lines it meets along the conical section), the valve 1314927522closure element being able to be placed against the valve needle shaft and fixed in place in a centered manner (shown in figure 2).  
With respect to claim 13, Shibata discloses a lower end face of the valve needle shaft facing the valve closure element has a conical region against which the valve closure element is placed (being the conical region of the truncated cone region).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Reiter (U.S. 2009/0301442).
With respect to claims 16 and 17, Shibata discloses a lower end face of the valve needle shaft (lower end of the shaft adjacent the spherical valve end) and a recess (see recess adjacent the sphere) but fails to disclose the recess in the form of a spherical calotte region against which the valve closure element is placed where a diameter of the spherical calotte region is smaller than a diameter of the spherical valve closure element.
Reiter, figure 2, has a recess #78 where the diameter is smaller than a diameter of the spherical valve closure element, paragraph 0021, To accommodate valve closing body 21, connecting tube 23 is provided with a curved, i.e., cup-shaped, recess 78. The curved receiving surface of recess 78 ideally has a slightly smaller diameter than the diameter of spherical valve closing body 21, so that after mounting valve closing body 21, a friction-locked connection is formed between connecting tube 23 and valve closing body 21 by applying a low contact force. Valve closing body 21 is securely, reliably, and reproducibly drawn out of valve seat 30 of valve seat body 29 via connecting tube 23 for applying electricity to solenoid 1, although valve closing body 21 is held "loosely" on connecting tube 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recess of Reiter, into the valve stem of Shibata, allowing for a friction locked connection formed between them with a low contact force, being reliably secured. 

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Mastro (U.S. 6,508,416).
With respect to claims 18-20, Shibata discloses the spherical valve closure element but fails to disclose a coating on a lower side facing away from the valve needle shaft, the coating is an amorphous carbon layer, and the amorphous carbon layer is diamond-like carbon.
Mastro discloses a coating 26, which surrounds the spherical valve element 20, disclosing a diamond like carbon (DLC) as the coating, as an amorphous carbon having a high degree of bonding, known in the art, is an extremely hard material that has a low coefficient of friction, excellent wear resistance, and a high degree of chemical inertness. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the DLC material of Mastro as an amorphous coating on Shibata spherical valve (and whole valve element) to allow for better wear protection. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Mueller (2008/0149744).
With respect to claim 21, Shibata discloses the fixed connection of the valve needle shaft and the valve closure element, but fails it being produced by welding through an application of a heat conduction welding seam.
Mueller, paragraph 0036 and figures 4-5, discloses the valve and the spherical element are fixed via welding. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld the sphere to the valve needle as disclosed by Mueller as the method of fixing the two elements in Shibata, as such welding is well known in the art and would allow for an effective fixing of the two elements together. 
Response to Arguments/Amendments
	The Amendment filed (08/30/2022) has been entered. Currently claims 11-13 and 16-21 are pending, claim 11 is amended, and claims 1-10 and 14-15 are cancelled. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (03/04/2022). Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752